Citation Nr: 0409024	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-17 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether the veteran's income is excessive for purposes of 
basic eligibility for improved pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel

INTRODUCTION

The veteran had active service from January 1955 to May 1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision rendered by the 
San Diego, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the veteran's claim for 
nonservice-connected pension benefits.  


FINDING OF FACT

The veteran's countable income exceeds the applicable maximum 
annual pension rate (MAPR) for the time period in question.


CONCLUSION OF LAW

The veteran's countable income is excessive for receipt of 
improved pension benefits.  38 U.S.C.A. §§ 501, 1521, 1522 
(West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking improved pension benefits.  In the 
interest of clarity, the Board will initially discuss certain 
preliminary matters, and then address the issue on appeal.


I.  Duty to notify and assist

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  In effect, this new legislation 
eliminates the requirement under the old 38 U.S.C.A. 
§ 5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2003).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

However, the applicability of the VCAA is circumscribed with 
respect to the issue of improved pension.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and assist do not apply to a claim if 
resolution of the claim is based on statutory interpretation, 
rather than consideration of the factual evidence.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In the 
instant case, resolution of the veteran's appeal as to 
entitlement to basic eligibility for improved pension 
benefits is dependent on interpretation of the statutes and 
regulations.  VA has no duty under the VCAA to notify the 
veteran of the evidence needed to substantiate this claim, or 
to assist him in obtaining that evidence, in that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating the claim at issue on appeal 
before the Board at this time.  See Wensch v. Principi, 15 
Vet. App. 362, 368 (2001); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (The Secretary is not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.").

The Board hastens to point out, however, that the veteran 
appears to have received due process with respect to this 
issue regardless of the applicability of the VCAA.  See 38 
C.F.R. § 3.103 (2003).  Specifically, the veteran was 
notified of the information and evidence needed to 
substantiate his claim in letters sent by the RO in June 2002 
and May 2003, as well as by the August 2002 statement of the 
case and June 2003 supplemental statement of the case.  He 
was also questioned as to possible excludable income, 
including whether he had any excess or unusual medical 
expenses during the time period in question, at his RO 
hearing held in February 2003.  


II.  Analysis

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable to a veteran of a 
period of war who is permanently and totally disabled from a 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  Martin v. Brown, 7 Vet. App. 
196, 198 (1994).

Basic entitlement exists if, among other factors, a veteran's 
income is not in excess of the applicable MAPR specified in 
38 C.F.R. § 3.23, as changed periodically and reported in the 
Federal Register.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).  
The maximum rates for improved pension shall be reduced by 
the amount of the countable annual income of the veteran.  38 
C.F.R. § 3.23(b).

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  38 U.S.C.A. § 
1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Social 
Security Administration income is not specifically excluded 
under 38 C.F.R. § 3.272.  Such incomes are therefore included 
as countable income.  Medical expenses in excess of five 
percent of the MAPR, which have been paid, may be excluded 
from an individual's income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R. 
§ 3.272(g)(1)(iii).

As of March 2002, when the claim was filed, the MAPR for a 
single veteran was $9,556.00.  See 38 U.S.C.A. § 1521(b)(c); 
38 C.F.R. § 3.23(a) (2002).

The veteran applied for pension benefits in July 1990.  His 
claim was denied in October 1990.  He applied again, and in 
February 1992 he was awarded nonservice-connected pension 
benefits.  In October 1997, the RO stopped these payments due 
to excess income caused by the receipt of Social Security 
income.  In March 2002, the veteran sought pension benefits 
again, explaining that he had now become more disabled due to 
heart disease and cancer.  In June 2002, the RO denied the 
veteran's claim of entitlement to improved pension benefits 
due to excess income.  

The evidence shows that the veteran is single.  Records for 
consideration include those from the Social Security 
Administration, the State of Michigan, a retirement trust, 
and VA medical records.  The VA records show treatment for 
bladder cancer dated through August 2001.  The non-medical 
evidence shows that the veteran receives a monthly benefit of 
$164.85 from a retirement trust, for an annual income of 
$1968.00.  From Social Security, his annual benefit was 
$9120.00, which was $266.00 monthly.  A notice of income 
withholding from the state shows a garnishment amount of 
$500.00 assigned to the Social Security wages effective 
January 2001.  Records from the Social Security 
Administration show that withholdings of $494.00 were being 
made from the veteran's Social Security benefits based upon a 
garnishment action.  This deduction left him with a monthly 
benefit check of $266.00.  

The veteran testified at a hearing at the RO in February 
2003.  He reported that he essentially had no unreimbursed 
medical expenses and that he received treatment for his 
current problems at the VA medical center in La Jolla.  He 
stated did not know how much money, if any, he owed the VA 
medical center for his cancer treatment.  He explained that 
the garnished wages were for back child support he owed the 
state.  He stated that he owed this money for support not 
paid many years ago.  His children were now grown, and it was 
quite a burden on him to repay the money now that he was ill.  

The VA medical center La Jolla shows no treatment since 
August 2001.  

As noted above, MAPR for the period of time in question is 
$9,556.00.  The veteran's annual income for VA purposes of 
countable income must include the Social Security wages 
before garnishment.  This is because the garnishment is due 
to legal action initiated by a third party.  See M21-1, Part 
IV, Chapter 16, see also 38 C.F.R. § 3.271 (2003).  Moreover, 
there is no regulatory provision for excluding this income.  
Thus, the veteran has not submitted evidence of qualifying 
exclusions.  See 38 C.F.R. § 3.272 (2003).  His countable 
income has therefore exceeded the legislated MAPR for the 
period of time in question.  Because the law is dispositive 
in this case, the claim must be denied on the basis of lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

The appeal is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



